Case 1:19-cv-25316-KMW Document 11 Entered on FLSD Docket 01/21/2020 Page 1of1

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of Florida

Case Number: 19-C\V-25316-KMV

Plaintiff:
WARNER BROS. ENTERTAINMENT INC., SANRIO COMPANY, LTD. AND SANRIO, INC.

VS.

Defendant:

CRACCO JEWELRY LLC D/B/A CRACCO A/K/A CRACCOGLOBALLOGISTICS.COM,
ORLANDO J. SALAZAR D/B/A CRACCO A/K/A CRACCOGLOBALLOGISTICS.COM, ET
AL.

For:

KIMBERLY A. HARCHUCK
HOLIHAN LAW

1101 NORTH LAKE DESTINY ROAD
SUITE 275

MAITLAND, FL 32751

Received by RHETT ENTERPRISES, INC. on the 6th day of January, 2020 at 12:43 pm to be served on YAMILETH TORRES D/B/A
CRACCO JEWELRY A/K/A WWW.CRACCOJEWELRY.NET, 17325 NW 78TH PLACE, MIAMI, FL 33015.

|, MICHAEL RUBI, being duly sworn, depose and say that on the 8th day of January, 2020 at 10:48 am, I:

Description of Person Served: Age: 47, Sex: F, Race/Skin Color: Hispanic, Height: 5'4", Weight: 160, Hair: Dark Brown, Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good standing, in the
judicial circuit in which the process was served and have proper authority in the jurisdiction in which this service was made. Under
penalties of perjury, | declare that | have read the foregoing document and that the facts stated in it are true, to the best of my
knowledge and belief F.S. 92.525 Verification of documents.

 

    
   

 

  
  

MICHAEL RUBI

Subscribed and Sworn,to before me on the /O day MDCPS#2153

of ; by the affiant who is

personally known e. : RHETT ENTERPRISES, INC.
105 Lake Emerald Drive
#206

NOTARY PU Oakland Park, FL 33309
(954) 816-9045

      
 

San LYNN REICH
f . pry Pup te cL alae
; NG: Notary Public - State of Florida

"i ise 3S: Commission # GG 255266

S

RE AGS My Comm. Expires Sep 4, 2022
“Bonded through National Notary Assn.

Our Job Serial Number: CIZ-2020000195

  

992-2020 Database Services, Inc. - Process Server's Toolbox V8.1g

   
